Order entered October 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00283-CV

                     ESTATE OF: LOLA CHENOWITH, DECEASED

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-12-00202-2

                                           ORDER
       The Court GRANTS appellee’s October 21, 2013 second agreed motion to extend time

to file brief and ORDERS the brief be filed by November 22, 2013. No further extensions will

be granted absent exigent circumstances.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE